Citation Nr: 1734869	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  14-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected fibromyalgia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from December 1989 to December 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (hereinafter, Agency of Original Jurisdiction (AOJ)).  Jurisdiction has since been transferred to Montgomery, Alabama RO.  

The AOJ granted service connection for fibromyalgia and assigned an initial 20 percent rating, effective January 1, 2010. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a March 2017 hearing.  A transcript of that hearing is of record. 

Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial AOJ consideration was provided, verbally at the March 2017 Board hearing, and in a March 2017 correspondence.  38 C.F.R. § 20.1304 (2016).

The case was previously before the Board in July 2015 when it was remanded for additional development.  That development has been completed, and thus the case may now be reviewed on the merits. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 





FINDING OF FACT

The Veteran's fibromyalgia resulted in constant or near-constant widespread pain and tender points symptoms that were largely refractory to therapy throughout the entire appeal period. 


CONCLUSION OF LAW

The criteria for an initial 40 percent rating for fibromyalgia have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  The Board also notes that the Veteran has supplemented the record with a private examination report which fully addresses the applicable schedular criteria.

Increased Rating

The Veteran was granted service connection for fibromyalgia, effective January 1, 2010.  Thus, the rating period on appeal is January 1, 2010, to present.  In this regard, the Veteran contends that his fibromyalgia warrants a higher disability rating.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

Under Diagnostic Code 5025, a 10 percent rating is appropriate for symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, DC 5025.

Here, it is clear that the Veteran's fibromyalgia is best characterized by continuous widespread pain and tender points, associated with fatigue, sleep disturbance such as insomnia, stiffness, and paresthesias symptoms like burning of the skin without a physical cause, which is refractory to therapy. 

By way of background, the Veteran first diagnosed by a private rheumatologist for fibromyalgia in April 2010, when he presented with chronic pain, localized all over, with multiple tender points causing the Veteran to loathe being touched.  The physician noted that the Veteran's global pain, with numbness, and tenderness all over, wakes him up, and hinders him from moving in the morning due to stiffness and pain with increased pain when the weather changes.  As described, it typically takes two and a half hours for the Veteran to get up and moving in the morning.  

In connection with the claim, the Veteran underwent VA examination in June 2010, to which the examiner noted that the Veteran's response to treatment was fair, but would require constant medication to manage his symptoms of trigger points, unexplained fatigue, sleep disturbances, and headaches. 

The Veteran sought continuous treatment from the private rheumatologist with treatment notes as follows.  In June 2010, the Veteran presented with increased pain, with numbness and tingling all over.  At his March 2011 treatment, the physician noted the Veteran has eighteen out of eighteen trigger points on physical examination, noting his fibromyalgia has caused chronic pain, insomnia, fatigue, and global pain affecting both upper and lower extremities.  Subsequently, at his June 2011 treatment, the Veteran complained of increased pain globally, and burning pain in the middle of his back, radiating all over causing extremely tense and tight muscles. 

In July 2012, the Veteran presented with extreme fatigue and tiredness, to which the he described the need to sleep excessively every three to four days to get his energy level back up to normal.  At the August 2012 follow-up appointment, not much had changed, as the Veteran presented with increased pain, fatigue, and a lack of energy.  At the March 2013 treatment, the Veteran described pain in both upper and lower extremities, noting the weather had increased his symptoms, which the physician suggested water therapy for his sore, tender, painful extremities. 

The August 2013 record described increased pain levels for the last month, relating to amplified stress in the Veteran's life, particularly his employment.  As evidenced, the Veteran indicated at his December 2013 appointment that his pain was more sufficiently managed while he was on vacation.  In August 2014, the Veteran presented extremely fatigued, reporting to having a good life, but not feeling well enough to enjoy it due to aching pain everywhere.  These sentiments were echoed at the June 2015 appointment as well.  In October 2015, the Veteran again, reported increased aching and stiffness, and trouble getting around, despite his aggressive and thorough treatment plan.  In this regard, the Veteran reported having a rough few months in August 2016 due to the insufficiency of his previously prescribed pain medication, which resulted in a change in his pharmacological treatment.  

At his March 2017 hearing, the Veteran discussed his daily activities which consisted of waking up with flu-like symptoms, including joint and muscle aches, then using the recommended water therapy hot tub, and performing stretches and exercises just to get his body moving, so his medication would start working.  He takes an additional two to three hours to get ready for work.  Around noon his symptoms start to flare back up, but he does not take his second dose of medication for another hour and a half.  These symptoms continue to be the same manifestations that he had at the first April 2010 rheumatology appointment. 

Moreover, the March 2017 letter from the Veteran's physician plainly described the Veteran treatment over the last seven years, and the physician noted that "the [Veteran] has responded to medications for short periods of time and then had to change to other medications due to the refractory of the pain the patient was presenting with.  He is [definitely] diagnosed with widespread pain with the fibromyalgia diagnosis... [i]t is in my opinion that he is definitely in a refractory condition to the therapy including medical, physical, and counseling therapy.  This has required consistent visits and at times even more in-depth intervention.  The patient has complied 100% to his plan of care and has made some progress only to have a reoccurrence of the condition, as the environmental factors have changed and affected his fibromyalgia." 

Despite persistent medical visits, and a dedicated adherence to his treatment plan, the record undoubtedly demonstrates that the Veteran's care was refractory to therapy, and his condition was resistant to treatment throughout.  Upon consideration of the evidence, the Board finds a 40 percent rating is warranted for the entire period of the claim.  The Veteran's histories during this period, as reported in medical records, hearing transcript, and statements, suggest constant or near-constant pain in the muscles and joints that was at most minimally relieved by treatment.  The Veteran is competent to report his symptomatic history, and the Board finds the Veteran's account credible, particularly as there is no countervailing evidence.  Resolving all doubt in favor of the Veteran, the Board finds the Veteran's fibromyalgia most nearly approximated the 40 percent rating for the entire appeals period.  This is the maximum allowable rating for fibromyalgia, and the issue of an extraschedular rating has not been reasonably raised by the Veteran or the evidence of record.  Thus, the claim is granted in full.

ORDER

Entitlement to a 40 percent rating for service-connected fibromyalgia is granted. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


